Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “providing a software application to a plurality of users, wherein the software application is made available for download; downloading the software application, wherein at least one user downloads the software application of the present invention; creating an account, wherein the at least one user creates an account with an operator of the method utilizing the software application; selecting at least two alternate delivery services, wherein the at least one user will select at least two alternate delivery services; linking the software application with the at least two alternate delivery services; providing a list of order evaluation parameters, wherein the order evaluation parameters will be utilized in suggesting orders to accept by the at least one user; activating the at least one user's availability, wherein the at least one user of the software application makes themselves available to receive delivery order information; receiving a plurality of available delivery orders, wherein the at least one user receives a plurality of orders available to be delivered; evaluating the plurality of delivery orders, wherein the plurality of delivery orders are evaluated utilizing the order evaluation parameters; selecting at least two orders; and facilitating the delivery of the at least two orders.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “computing device”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “providing”, “downloading”, “creating”, “selecting”, “linking”, “providing”, “activating”, “receiving”, “evaluating”, “selecting” and “facilitating” in the context of this claim encompasses the user to manually determine order deliveries based on user orders. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the following additional elements- “computing device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 9 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8 and 10-14, further describe the identified abstract idea. In addition, the limitations of claims 2-8 and 10-14 define how the order deliveries are determined which further describes the abstract idea. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajcok et al. referred to hereafter as Rajcok (U.S. Patent Application Publication No. 2019/0244318).

As to claim 1, Rajcok teaches a method method operable to facilitate receipt of delivery orders from at least two alternate delivery order service providers wherein the method provides evaluation of orders so as to optimize order selection of a user of the method of the present invention comprising the steps of: 
providing a software application to a plurality of users, wherein the software application is made available for download onto remote computing devices (para. 81-82); 
downloading the software application, wherein at least one user downloads the software application of the present invention (para. 81-82); 
creating an account, wherein the at least one user creates an account with an operator of the method utilizing the software application (para. 81-82); 
selecting at least two alternate delivery services, wherein the at least one user will select at least two alternate delivery services (para. 62 and 68-69); 
linking the software application with the at least two alternate delivery services (para. 69-70); 
providing a list of order evaluation parameters, wherein the order evaluation parameters will be utilized in suggesting orders to accept by the at least one user (para. 67); 
activating the at least one user's availability, wherein the at least one user of the software application makes themselves available to receive delivery order information (para. 81-82, 97 and 101-102); 
receiving a plurality of available delivery orders, wherein the at least one user receives a plurality of orders available to be delivered (para. 66-69); 
evaluating the plurality of delivery orders, wherein the plurality of delivery orders are evaluated utilizing the order evaluation parameters (para. 66-69); 
selecting at least two orders; and facilitating the delivery of the at least two orders (para. 66-69 and fig. 8 and 17).
As to claim 9, Rajcok teaches a method method operable to facilitate receipt of delivery orders from at least two alternate delivery order service providers wherein the method provides evaluation of orders so as to optimize order selection of a user of the method of the present invention comprising the steps of: 
providing a software application to a plurality of users, wherein the software application is made available for download onto remote computing devices (para. 81-82); 
downloading the software application, wherein at least one user downloads the software application of the present invention (para. 81-82); 
creating an account, wherein the at least one user creates an account with an operator of the method utilizing the software application (para. 81-82); 
selecting alternate delivery services, wherein the at least one user of the software application will select alternate delivery services from which to receive order availability information; coupling the software application with the alternate delivery services, wherein the software application is communicably coupled to alternate delivery services so as to receive order information therefrom (para. 62 and 68-69); 
providing a list of order evaluation parameters, wherein the order evaluation parameters will be utilized in suggesting orders to accept by the at least one user (para. 67 and 69-70); 
selecting a plurality of order evaluation parameters, wherein the at least one user will select order evaluation parameters wherein the order evaluation parameters are compared for correlation thereof to determine orders to suggest to the at least one user (para. 67 and 69-70); 
activating the at least one user's availability, wherein the at least one user of the software application makes themselves available to receive delivery order information (para. 81-82, 97 and 101-102); 
receiving a plurality of available delivery orders, wherein the at least one user receives a plurality of orders available to be delivered (para. 66-69); 
correlating the plurality of delivery orders based on the order evaluation parameters, wherein the plurality of delivery orders are evaluated to determine which orders are most correlated based on the order evaluation parameters; suggesting at least two orders, wherein at least two orders are suggested to accept for delivery by the at least one user; 
selecting the at least two orders; and facilitating the delivery of the at least two orders (para. 66-69 and fig. 8 and 17).
As to claims 2, Rajcok teaches the method of claims 1 as discussed above. 
Rajcok further teaches:
selecting order evaluation parameters, wherein the at least one user will select at least one order evaluation parameter provided (para. 66-69 and 87-89).
As to claims 3 and 13, Rajcok teaches the method of claims 2 and 12 as discussed above.
Rajcok further teaches:
wherein the order evaluation parameters include geographic location of the at least one user (para. 66-69 and 87-89).
As to claims 4, Rajcok teaches the method of claims 3 as discussed above.
Rajcok further teaches:
providing a correlation analysis of orders received utilizing the selected order evaluation parameters (para. 66-69 and 87-89)
As to claims 5 and 10, Rajcok teaches the method of claims 4 and 9 as discussed above.
Rajcok further teaches:
wherein the order evaluation parameters include geographic location of a goods provider (para. 66-69 and 87-89).
As to claims 6 and 11, Rajcok teaches the method of claims 5 and 10 as discussed above.
Rajcok further teaches:
wherein the order evaluation parameters include geographic location of a destination for an order (para. 101-102).
As to claims 7, Rajcok teaches the method of claims 6 as discussed above.
Rajcok further teaches:
receiving a payment for delivery of an order, wherein the at least one user receives a payment for delivering an order (para. 93-94).
As to claims 8, Rajcok teaches the method of claims 7 as discussed above.
Rajcok further teaches:
wherein the order evaluation parameters include a payment amount for which the at least one user will receive for delivery of the order (para. 93-94).
As to claims 14, Rajcok teaches the method of claims 13 as discussed above.
Rajcok further teaches:
the order evaluation parameters include amount of a fee to be paid to the at least one user (para. 93-94).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628